Citation Nr: 0935487	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  08-05 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a right leg 
disability.  

3.  Entitlement to service connection for a left leg 
disability.  

4.  Entitlement to an initial compensable evaluation for 
service-connected diverticulitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1973 to 
September 2003.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the Veteran's claims for 
service connection for tinnitus, "vascular disease, right 
leg (also claimed as right foot paresthesia)," and "left 
leg numbness," and which granted service connection for 
diverticulitis, evaluated as noncompensable (0 percent 
disabling).   

During his hearing, held in April 2009, the Veteran stated 
that he desired to withdraw his appeal concerning service 
connection for hearing loss.  See 38 C.F.R. § 20.204(b) 
(2008).   


FINDINGS OF FACT

1.  The Veteran's tinnitus is related to his service.  

2.  The Veteran does not have a left leg disability, or a 
right leg disability, that was present in service or is 
otherwise related to such service.  

3.  The Veteran's diverticulitis is shown to be productive of 
occasional complaints of diarrhea, and abdominal pain, but 
not peritoneal adhesions, or ulcerative colitis, and not 
moderate symptoms, including frequent episodes of bowel 
disturbance with abdominal distress.  


CONCLUSIONS OF LAW

1.  Service connection for tinnitus is warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).  

2.  The Veteran does not have a left leg disability, or a 
right leg disability, as the result of disease or injury that 
was incurred during his active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2008).  

3.  The criteria for an initial compensable evaluation for 
service-connected diverticulitis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 4.7, 4.114, Diagnostic Codes 7301, 7319, 7323, 
7327 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that in June 2009, the Veteran submitted 
additional evidence to the Board, together with a waiver of 
RO review of this evidence.  Accordingly, a remand for the RO 
to consider this evidence is not required.  See 38 C.F.R. 
§ 20.1304(c) (2008).  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a).  Service connection may be 
granted on the basis of a post-service initial diagnosis of a 
disease when, "all of the evidence, including that pertinent 
to service, establishes that the disease was incurred during 
service."  38 C.F.R. § 3.303(d).  In addition, certain 
chronic diseases, including organic diseases of the nervous 
system, may be presumed to have been incurred during service 
if they become disabling to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

As an initial matter, the Board notes that service connection 
is currently in effect for disabilities that include 
degenerative disc and joint disease of the lumbar spine, 
gastroesophageal reflux disease, diabetes mellitus type 2, 
and status post arthoplasty of the left fourth toe.  

With regard to the claim for tinnitus, the Veteran's service 
treatment records include an April 1993 hearing conservation 
examination report which shows that he indicated that he had 
repeated exposure to noise from running aircraft, and a 
three-year history of ringing in his ears.  An October 1999 
hearing conservation examination report similarly shows that 
the Veteran indicated a history of ringing in his ears.  

Other medical evidence dated during active duty includes a VA 
pre-discharge ear disease examination report, dated in May 
2003, which shows that the Veteran reported extensive 
exposure to jet engine noise (as much as ten hours per day), 
and noise from firearms, during service.  He reported having 
bilateral tinnitus.  The diagnoses included tinnitus.  The 
examiner stated that the Veteran's bilateral tinnitus was 
"most likely secondary to acoustic trauma which occurred 
during his military career."  

The post-service medical evidence includes reports from M.P., 
D.O, which show complaints of ringing in the ears in 2007.  
Reports from Alpha Audio, dated in 2009, show that the 
Veteran complained of tinnitus.  The report notes that the 
Veteran's tinnitus was atypical of that usually associated 
with noise-induced hearing loss, and that it may be due to 
other medical problems, a retro-cochlear disorder should be 
ruled out.  

The Board finds that service connection is warranted for 
tinnitus.  The Veteran has 30 years of active duty with the 
Air Force.  His service treatment reports show that he has 
reported having ringing in his ears since 1993.  The May 2003 
VA examination report contains a diagnosis of tinnitus, and a 
competent medical opinion that associates the Veteran's 
tinnitus with his service.  There is no competent, 
countervailing opinion of record.  The Board therefore finds 
that, affording the Veteran the benefit of all doubt, that 
the evidence is at least in equipoise, and that service 
connection for tinnitus is warranted.  

With regard to the claims for the lower extremities, the 
Veteran's service treatment records include an October 1988 
report which shows complaints of an eight-month history of 
right foot pain.  The impression was peroneal strain.  A 
September 1996 report notes complaints of low back pain and 
intermittent right lower extremity radiculopathy for two 
years.  The provisional diagnosis was mechanical low back 
pain with mild right lower extremity radiculopathy.  An 
October 1999 "report of medical history" shows that the 
Veteran reported a history of decreased circulation in the 
right leg since 1995.  A May 2003 "report of medical 
assessment" shows that the Veteran reported a "problem with 
legs."

Private medical evidence dated during active duty includes 
reports, dated between 2002 and 2003.  This evidence shows 
that the Veteran reported symptoms that included "problems 
with his circulation," and cold and numb feet, worse in the 
right foot, "some neuropathy" in the foot, with slight 
discoloration, and left leg numbness and aching.  He stated 
that his symptoms usually occurred at night.  The assessments 
included rule out peripheral vascular disease or vascular 
event, cold feet, occasional neuropathy, vasospastic arterial 
disorder, right foot vasospasms, "leg cramps vs. RLS 
(restless leg syndrome)," and "a neuropathy of undetermined 
etiology."  

One physician noted that the Veteran "most likely" had a 
"vasospastic arterial disorder" which could be related to 
small blood vessel disease, but that several other diseases 
needed to be ruled out.  This evidence indicates that he had 
"excellent pulses," and a normal Doppler examination.  

A February 2003 report notes that all his tests were negative 
regarding autoimmune disease, and that he had been started on 
several medications.  

Reports, dated in May 2003, state that the Veteran's 
neurological examination was "relatively unremarkable," 
with normal EMG (electromyogram) and NCV (nerve conduction 
velocity) studies, with attention to the right leg.  An 
October 2003 report shows that the Veteran underwent a lumbar 
sympathetic block, with postoperative diagnoses of 
intractable low back pain, and reflex sympathetic dystrophy.  
The report notes that there was no evidence of any 
complications or neurologic deficits.  

A VA pre-discharge general medical examination report, dated 
in April 2003, notes "questionable vascular deficiency" in 
the right leg, and that "the final determination of this has 
not been made."  Another part of the report notes low back 
pain with degenerative disc disease at L4-5 and minimal 
effects, and questionable vascular deficiencies in the right 
leg, "but I do not feel that it is related to his lower 
back."  

As for the post-active-duty medical evidence, a VA 
examination report, dated in November 2007, contains 
diagnoses that include minimal lumbar degenerative disc and 
joint disease consistent with natural aging, and subjective 
dysthesia, right lower extremity, of uncertain etiology, with 
"no objective findings to support a diagnosis at this 
time."
 
As an initial matter, the Veteran has reported such lower 
extremity symptoms as coldness, numbness, and aching.  
However, VA does not generally grant service connection for 
symptoms without a pathology or disease process to which they 
can be attributed.  See Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999) ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).  

In addition, under 38 U.S.C.A. §§ 1110 and 1131, an appellant 
must submit proof of a presently existing disability 
resulting from service in order to merit an award of 
compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 
1998).  

In this case, the evidence indicates that the Veteran had a 
normal Doppler examination, all his tests were negative 
regarding autoimmune disease, that his neurological 
examination was "relatively unremarkable," and that he had 
normal EMG (electromyogram) and NCV (nerve conduction 
velocity) studies.  

In particular, the November 2007 VA examination report shows 
that the diagnoses noted subjective dysthesia in the right 
lower extremity "of uncertain etiology," with "no 
objective findings to support a diagnosis at this time."  
This report is considered highly probative of the Veteran's 
current condition, as it is the most recent evidence of 
record.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Furthermore, there is no competent opinion of record to show 
that the Veteran has a right leg disability, or a left leg 
disability, that was caused or aggravated by his service.  
The Board therefore finds that the preponderance of the 
evidence shows that the Veteran does not have a right leg 
disability, or a left leg disability, to include an organic 
disease of the nervous system, in either of his lower 
extremities.  Accordingly, the claims must be denied.  See 
38 C.F.R. §§ 3.303, 3.307, 3.309.  

In reaching these decisions, the Board has noted that the 
Veteran has asserted that his lower extremity symptoms may be 
related to his service-connected low back disorder.  However, 
while the Veteran may experience lower extremity symptoms 
that are related to his low back disability, the Board has 
determined that the Veteran is not shown to have a distinct 
right leg disability, or left leg disability.  Gilpin.  In 
addition, none of the evidence contains competent evidence to 
show that the Veteran has a right leg disability, or a left 
leg disability, that was caused or aggravated by his service-
connected low back disability (or any other service-connected 
disability).  See 38 C.F.R. § 3.310 (2008); Allen v. Brown, 7 
Vet. App. 439 (1995).  The post-service medical records cited 
above would provide evidence against such a finding.  
Therefore, service connection is not warranted on this basis.    

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

The issues on appeal are based on the contentions that a 
right leg disability, and a left leg disability, were caused 
by service.  In this case, when the Veteran's service 
treatment reports (which do not show that he had the claimed 
conditions), and his post-service medical records are 
considered (which indicate that the Veteran does not have a 
right leg disability, and a left leg disability, and which do 
not contain competent, probative evidence of a nexus between 
a right leg disability, or a left leg disability, and the 
Veteran's service), the Board finds that the evidence 
outweighs the Veteran's contentions that he has a right leg 
disability, and a left leg disability, that are related to 
his service.    

The Veteran also asserts that he is entitled to an initial 
compensable evaluation for his service-connected 
diverticulitis.  In October 2003, the RO granted service 
connection for diverticulitis, evaluated as noncompensable, 
with an effective date for service connection of October 1, 
2003.  The Veteran has appealed the issue of entitlement to 
an initial compensable evaluation.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  
 
The Veteran's service treatment reports, to include private 
reports dated in 2002 (during active duty), note rectal 
bleeding thought to be due to hemorrhoids, and chronic 
constipation, with a colonoscopy showing diverticulosis of 
the colon, with no polypoid, no obstructive, infiltrative 
lesions, malignancies, polyps, or other abnormalities seen.  
A VA pre-discharge examination report, dated in April 2003, 
shows that the Veteran was noted to have asymptomatic 
diverticula, which were first noted on a routine endoscopy.  
There were no relevant findings on examination.  

The Veteran's diverticulitis has been evaluated as 
noncompensable under 38 C.F.R. § 4.114, Diagnostic Code (DC) 
7327.  DC 7327 specifically applies to diverticulitis.  
However, that code section does not contain rating criteria, 
but provides for rating by analogy to irritable colon 
syndrome, peritoneal adhesions, or ulcerative colitis, 
depending on the predominant disability picture.  

In this case, the primary symptomatology associated with the 
Veteran's diverticulitis appears to be most consistent with 
irritable colon syndrome.  Specifically, the Veteran has not 
been diagnosed with peritoneal adhesions, or ulcerative 
colitis.  However, he was noted to have irritable bowel 
syndrome in March 2008.  In addition, the medical evidence 
shows that the Veteran has occasionally complained of 
abdominal pain, and diarrhea.  

Regarding irritable colon syndrome, the rating schedule 
provides that a noncompensable rating is warranted for mild 
symptoms, including disturbances of bowel function with 
occasional episodes of abdominal distress.  A 10 percent 
rating is warranted for moderate symptoms, including frequent 
episodes of bowel disturbance with abdominal distress.  38 
C.F.R. § 4.114, DC 7319.  

The relevant medical evidence is as follows: three reports 
from P.N.R., M.D., dated in January 2006, January 2008, and 
March 2008, note rectal discomfort (in January 2006), a 
"change in bowel habits," abdominal pain, and diarrhea (in 
January 2008), and diverticulosis, a history of colon polyps, 
and irritable bowel syndrome (in March 2008).  A private 
colonoscopy report, dated in February 2006, contains 
impressions of hemorrhoids, diverticulosis of the colon, and 
small sigmoid colon polyps.  

A VA examination report, dated in November 2007, shows that 
the examiner indicated that the Veteran's 2006 colonoscopy 
report had been reviewed.  On examination, the Veteran was 
found to be well-nourished.  The report contains diagnoses 
that include "asymptomatic incidental finding of 
diverticulosis of natural aging," and "benign, 
asymptomatic, incidental finding of tubular adenoma of the 
colon, status post polypectomy without residuals" providing 
evidence against this claim.    

The Board finds that the criteria for a compensable rating 
under DC 7319 are not shown to have been met.  The Board 
first notes that although the medical evidence shows that the 
Veteran has received a number of treatments for what may be 
characterized as "upper abdominal symptoms," to include 
treatment for Barrett's esophagus, gastroesophageal reflux 
disease (GERD), and a hiatal hernia, service connection is in 
effect for GERD, and these symptoms are not within the scope 
of his diverticulitis.  

In addition, the medical evidence is insufficient to show 
that the Veteran's diverticulitis disability has been 
manifested by moderate irritable colon syndrome with frequent 
episodes of bowel disturbance with abdominal distress.  The 
medical evidence shows that he received only three relevant 
treatments since October 2003, a period of almost six years, 
and in the Board's judgment this is insufficient to show 
"frequent" episodes of bowel disturbance with abdominal 
distress.  

Furthermore, the November 2007 VA examination report shows 
that the Veteran was found to be well-nourished, and the 
report characterizes his diverticulosis as an 
"asymptomatic" and as an "incidental finding" associated 
with natural aging.  It also notes a "benign, asymptomatic, 
incidental finding of tubular adenoma of the colon, status 
post polypectomy without residuals" (emphasis added).  
Accordingly, the criteria for a compensable evaluation under 
DC 7319 are not shown to have been met, and the claim must be 
denied.  

The Board has also considered whether a compensable 
evaluation is warranted for peritoneal adhesions under 38 
C.F.R. § 4.114, DC 7301, or for ulcerative colitis under 38 
C.F.R. § 4.114, DC 7323.  

Under DC 7301, a 10 percent rating is warranted for 
peritoneal adhesions manifested by moderate symptoms, 
including pulling pain on attempting to work or aggravated by 
movements of the body, or occasional episodes of colic pain, 
nausea, constipation (perhaps alternating with diarrhea) or 
abdominal distension.  

Under DC 7323, a 10 percent rating is warranted for 
ulcerative colitis manifested by moderate symptoms with 
infrequent exacerbations.  

The medical evidence shows that the Veteran has received only 
three relevant treatments since October 2003, which is a 
period of almost six years.  The Veteran has not been 
diagnosed with either peritoneal adhesions, or ulcerative 
colitis, nor are there any findings to show that he has any 
adhesions of the peritoneum, or ulcerative colitis.  
Accordingly, the criteria for a compensable evaluation under 
DC's 7301 and 7323 are not shown to have been met, and the 
claim must be denied.  

In deciding the Veteran's initial compensable evaluation 
claim, the Board has considered the determination in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999), and Hart v. 
Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran 
is entitled to an increased evaluation for separate periods 
based on the facts found during the appeal period.  As noted 
above, the Board does not find evidence that the Veteran's 
diverticulitis evaluation should be increased for any other 
separate period based on the facts found during the whole 
appeal period.  The evidence of record supports the 
conclusion that the Veteran is not entitled to a compensable 
compensation during any time within the appeal period.  The 
Board therefore finds that the evidence is insufficient to 
show that the Veteran had a worsening of his diverticulitis 
disability such that a compensable evaluation is warranted.   

In reaching these decisions, the Board considered the 
benefit-of-the-doubt rule; however, as the preponderance of 
the evidence is against the appellant's claims, such rule is 
not for application.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  

As the Board has fully granted the Veteran's claim for 
service connection for tinnitus, the Board finds that a 
detailed discussion of the VCAA is unnecessary.  Any 
potential failure of VA in fulfilling its duties to notify 
and assist the Veteran is essentially harmless error.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).   

As to all other claims, the notification obligation in this 
case was accomplished by way of a letter from the RO to the 
Veteran dated in June 2007.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  See also 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  

The VCAA notice did not comply with the requirement that the 
notice must precede the adjudication.  However, any defect 
with respect to the timing of the VCAA notice in this case 
was nonprejudicial.  There is no indication that the outcomes 
of the claims have been affected, as all evidence received 
has been considered by the RO.  The Veteran has been provided 
a meaningful opportunity to participate effectively in the 
processing of his claims, as he has been afforded the 
opportunity to submit additional argument and evidence, which 
he has done, and he addressed the issues at a hearing at the 
RO in April 2009.  For these reasons, the timing of the VCAA 
notice was not prejudicial.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service treatment 
reports, and post-service records relevant to the issues on 
appeal have been obtained and are associated with the 
Veteran's claims files.  The RO has obtained the Veteran's VA 
and non-VA medical records.  

With regard to the claim for an initial compensable 
evaluation for diverticulitis, as this claim involves an 
initial compensable evaluation, the VCAA is no longer 
applicable.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
491 (2006).  

The Veteran has been afforded examinations, and with regard 
to the claims for service connection, as the Board has 
determined that the Veteran does not have the claimed 
conditions, etiological opinions are not required.  See 38 
C.F.R. § 3.159(d) (2008).  Simply stated, the Board finds 
that the service and post-service medical record provides 
evidence against these claims.  

The Board concludes, therefore, that decisions on the merits 
at this time do not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

ORDER

Service connection for tinnitus is granted.

Service connection for a right leg disability, and a left leg 
disability, is denied.  

An initial compensable evaluation for service-connected 
diverticulitis, is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


